Citation Nr: 1038036	
Decision Date: 10/07/10    Archive Date: 10/15/10

DOCKET NO.  08-31 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Evaluation of gastroesophageal reflux disease (GERD) and 
irritable bowel syndrome (IBS), currently rated 30 percent 
disabling. 


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from July 2001 to May 2007.

This matter initially came before the Board of Veterans' Appeals 
(Board) from multiple rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, 
as discussed below.  In July 2010, the Board remanded the case to 
the Appeals Management Center (AMC) for additional development.  
As explained below, AMC granted in full the benefits relating to 
the effective date and staged rating matters to which the Board's 
remand instructions applied.  Consequently, consideration of the 
AMC's compliance with the Board's remand instructions is 
unnecessary. 


FINDING OF FACT

The Veteran's GERD and IBS have caused persistently recurrent 
epigastric distress productive of considerable impairment of 
health, diarrhea, and constant abdominal distress, but not 
vomiting, material weight loss, hematemesis, melena, anemia or 
other symptom combinations productive of severe impairment of 
health.


CONCLUSION OF LAW

The criteria have not been met for a rating higher than 30 
percent for GERD and IBS.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.1, 
4.3, 4.7, 4.114, Diagnostic Codes 7346-7319 (2009).







REASONS AND BASES FOR FINDING AND CONCLUSION

Procedural History and VCAA

Within a year of separation from service, the Veteran filed a 
claim for service connection for "acid reflux."  In response, 
the RO in October 2007 granted service connection for GERD and 
assigned a noncompensable rating effective June 1, 2007, the day 
after separation from service.  In November 2007, based on the 
receipt of new evidence, the RO issued a rating decision 
continuing the noncompensable rating.  The Veteran disagreed with 
the noncompensable rating and wrote, "I have constant problems 
with [IBS] that I contend is secondary to the reflux."  The RO 
treated this as a claim for service connection for IBS secondary 
to GERD.

In a September 2008 rating decision, the RO increased the rating 
for the GERD to 10 percent, also effective June 1, 2007.  In 
January 2010, the RO granted service connection for IBS on a 
presumptive basis, based on the Veteran's Persian Gulf War 
service.  See 38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.3.17 
(2009).  However, because the regulations pertaining to ratings 
of the digestive system provide for a single rating in these 
circumstances, see 38 C.F.R. § 4.114 discussed below, the RO 
assigned a single 30 percent rating, effective November 8, 2007, 
the date that VA records documented a complaint of IBS 
symptomatology.

Thus, the rating on appeal stem from the Veteran's disagreement 
with an initial assigned rating.  The Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2009)) redefined VA's duty to 
assist the Veteran in the development of a claim. VA regulations 
for the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  However, the 
courts have held, and VA's General Counsel has agreed, that where 
an underlying claim for service connection has been granted and 
there is disagreement as to "downstream" questions, the claim 
has been substantiated and there is no need to provide additional 
VCAA notice or prejudice from absent VCAA notice.  Hartman v. 
Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112, 116-17 (2007); VAOPGCPREC 8-2003 
(2003).  The Court has elaborated that filing a notice of 
disagreement begins the appellate process, and any remaining 
concerns regarding evidence necessary to establish a more 
favorable decision with respect to downstream elements (such as a 
disability rating) are appropriately addressed under the notice 
provisions of 38 U.S.C.A. §§ 5104 and 7105 (West 2002).  Goodwin 
v. Peake, 22 Vet. App. 128, 137 (2008).  Where a claim has been 
substantiated after the enactment of the VCAA, the appellant 
bears the burden of demonstrating any prejudice from defective 
VCAA notice with respect to the downstream elements.  Id.  There 
has been no allegation of such error in this case.  Thus, the 
Board will not consider the VCAA's notice requirements in 
connection with the claim on appeal.

The VCAA also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to 
assist" contemplates that VA will help a claimant obtain records 
relevant to his claim, whether or not the records are in Federal 
custody, and that VA will provide a medical examination or obtain 
an opinion when necessary to make a decision on the claim.  38 
C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment records 
(STRs) and all of the identified post-service private and VA 
treatment records.  The Veteran was also afforded a December 2009 
VA examination.  As explained below, this examination is adequate 
because the VA examiner reviewed the relevant evidence including 
the prior medical history and the Veteran's statements as to the 
nature of his disability, rendered examination findings as to the 
GERD and IBS, discussed the relationship between the Veteran's 
symptoms and each of these disabilities, and explained the 
reasons for his conclusions.  See Nieves-Rodriguez v. Peake, 22 
Vet. App. 295, 304 (2008) (most of the probative value of a 
medical opinion comes from its reasoning); Barr v. Nicholson, 21 
Vet. App. 303 (2007) (examination report adequate when based on 
consideration of the Veteran's prior medical history and 
describes the disability in sufficient detail so that VA's 
evaluation of the claimed disability is a fully informed one).

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The claim for entitlement to a rating higher than 
30 percent for GERD and IBS is thus ready to be considered on the 
merits.

Analysis

This case came before the Board in July 2010 with a staged rating 
of 10 percent for GERD prior to November 8, 2007 and 30 percent 
for GERD and IBS from that date, along with a claim for 
entitlement to an earlier effective date for the grant of service 
connection for IBS.  In its July 2010 remand, the Board 
instructed the RO/AMC to consider multiple factors in connection 
with the ratings and earlier effective date claims.  In a July 
2010 decision, the RO assigned a 30 percent rating for GERD 
claimed as acid reflux and IBS, effective June 1, 2007, the day 
after separation from service.  Thus, the AMC assigned the 
earliest possible effective date for the grant of service 
connection for IBS and made the 30 percent rating for the 
disabilities, rated as a single disability under 38 C.F.R. § 
4.114, effective that date.  As the Board's instructions 
pertained to the earlier effective date and staged rating, and 
the RO/AMC granted the benefits relating to these issues in full, 
it is unnecessary to consider its compliance with the Board's 
remand instructions.  The only remaining issue is whether the 
Veteran is entitled to a rating higher than 30 percent for his 
GERD and IBS.  For the following reasons, the Board finds that he 
is not.

Disability evaluations are determined by application of the 
criteria set forth in the VA's Schedule for Rating Disabilities, 
which is based on average impairment in earning capacity. 38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the Veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10.  
When a question arises as to which of two ratings apply under a 
particular diagnostic code, the higher evaluation is assigned if 
the disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in favor 
of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath 
v. Derwinski, 1 Vet. App. 589 (1995).

Where an award of service connection for a disability has been 
granted and the assignment of an initial evaluation for that 
disability is disputed, separate evaluations may be assigned for 
separate periods of time based on the facts found. In other 
words, the evaluations may be staged.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  In this case, as shown below, the uniform 30 
percent rating is appropriate.
 
The Veteran's GERD and IBS are rated under 38 C.F.R. § 4.114, 
Diagnostic Codes (DCs) 7346-7319.  38 C.F.R. § 4.114 provides 
that ratings under DCs 7301 through 7329 and 7345, inclusive, 
will not be combined with each other.  Rather, a single rating 
will be assigned under the diagnostic code that reflects the 
predominant disability picture, with elevation to the next higher 
rating where the severity of the overall disability warrants such 
elevation.

The highest schedular rating under DC 7319 is 30 percent, which 
is warranted where there is diarrhea, or alternating diarrhea 
with constipation, with more or less constant abdominal distress.  
As the Veteran is receiving a 30 percent rating, a higher rating 
under DC 7319 is not possible and need not be considered.

DC 7346 provides for a 30 percent rating when there is 
persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by substernal or arm or 
shoulder pain, productive of considerable impairment of health. A 
60 percent rating is warranted for symptoms of pain, vomiting, 
material weight loss and hematemesis or melena with moderate 
anemia, or other symptom combinations productive of severe 
impairment of health.  For the following reasons, the Board finds 
that the Veteran's symptoms have more nearly approximated the 
criteria for a 30 percent rating under DC 7346 throughout the 
appeal period.

During the September 2007 VA examination, the Veteran indicated 
that he had not been able to eat spicy foods without significant 
reflux, and experienced heartburn several times per week relating 
to certain foods, despite taking Zantac and TUMS.  His weight had 
been stable.  On examination, the abdomen was nontender, there 
was no organomegaly, mass, splenomegaly, or hepatomegaly, and 
bowel sounds were normal.  A complete blood count and chemistry 
profile showed no significant abnormalities.

During the December 2009 VA examination, the Veteran indicated 
that he had frequent diarrhea, and notice some improvement with 
change in diet and Lactaid, but that during the previous week he 
had eaten pizza and drunk milk and had not noticed any symptoms.  
The VA examiner concluded that the Veteran's symptoms were not 
due to lactose intolerance.  The Veteran also noted mild nausea 
with the diarrhea but not otherwise.  On examination, bowel 
sounds were normal, liver and spleen were normal to palpation, 
and there was no abdominal mass, no sign of weight gain or loss, 
no sign of malnutrition or any other evidence of debility.

In addition, a November 2008 VA treatment note indicated that the 
Veteran reported frequent diarrhea that used to be bloody, and 
food intolerances including greasy, spicy, or acidic foods 
causing nausea.  An August 2008 VA treatment note indicated that 
the Veteran had chronic diarrhea.  An August 2008 VA Traumatic 
Brain Injury (TBI) consult indicated that the Veteran experienced 
epigastric and suprapubic cramping discomfort, nausea without 
vomiting, and liquid stool.  The Veteran also reported tenesmus, 
and indicated that nausea, dyspepsia, and suprapubic discomfort 
were relieved by passing stool.  The Veteran denied hematochezia.

A June 2009 VA treatment note indicates that the Veteran 
complained of ongoing gastrointestinal problems for the past 
three years.  He indicated that the problem was intermittent 
without an identifying dietary trigger, that he had episodes of 
increased flatus, upset stomach, and loose stools about 15 
minutes after eating, and that he felt tired and crampy when the 
episodes were happening, and that medication was no longer 
effective.

An August 2009 VA gastroenterology consult note prepared by the 
chief of the gastroenterology section indicated that the Veteran 
was referred for intermittent diarrhea, or urgent loose stools, 
for the previous 2 years, and also indicated that the symptoms 
started while the Veteran was in Iraq.  The note indicated that 
the Veteran reported no significant GERD symptoms and that he had 
nausea during diarrhea but not otherwise.  The diarrhea was 
intermittent, i.e., went on for two days followed by two to three 
good days.  On examination, the abdomen was soft with diffuse 
tenderness, primarily in the lower left and right quadrant.  
Laboratory studies showed normal thyroid, stool negative for 
pathogens, and positive for blastocystic hominis.  The assessment 
was intermittent loose stools with lactose intolerance a 
possibility and Crohn's disease unlikely given the intermittent 
normal bowel movements and no systemic symptoms.

The above evidence reflects that the symptoms of GERD were 
primarily heartburn and reflux but no persistently recurrent 
epigastric distress with dysphagia, pyrosis, and regurgitation, 
accompanied by substernal or arm or shoulder pain, productive of 
considerable impairment of health.  While there was some pain, 
there was no vomiting, weight loss, hematemesis, melena, anemia, 
or other symptoms productive of severe impairment of health.  The 
Board notes that, while the Veteran does have significant health 
impairment generally, he is in receipt of service connection for 
multiple other disabilities.  The evidence thus reflects that his 
impairment in health is due primarily to symptoms other than 
gastrointestinal symptoms, as indicated by the December 2009 VA 
examiner's statement that the gastrointestinal symptoms did not 
cause debility.  Thus, the Veteran's symptoms have more nearly 
approximated the criteria for a 30 percent rating under DC 7346 
throughout the appeal period, and a higher, 60 percent rating is 
not warranted under this diagnostic code.

Consideration of referral for an extraschedular rating requires a 
three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), 
aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 
 The first question is whether the schedular rating adequately 
contemplates the Veteran's disability picture.  Thun, 22 Vet. 
App. at 115.  If the criteria reasonably describe the claimant's 
disability level and symptomatology, then the claimant's 
disability picture is contemplated by the rating schedule, the 
assigned schedular evaluation is, therefore, adequate, and no 
referral is required.  If the schedular evaluation does not 
contemplate the claimant's level of disability and symptomatology 
and is found inadequate, then the second inquiry is whether the 
claimant's exceptional disability picture exhibits other related 
factors such as those provided by the regulation as governing 
norms.  If the Veteran's disability picture meets the second 
inquiry, then the third step is to refer the case to the Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service to determine whether an extraschedular rating is 
warranted. 

The discussion above reflects that the symptoms of the Veteran's 
gastrointestinal symptoms are fully contemplated by the 
applicable rating criteria under two separate diagnostic codes.  
Thus, consideration of whether the Veteran's disability picture 
exhibits other related factors such as those provided by the 
regulations as "governing norms" is not required.  In any event, 
the Veteran did not claim, and the evidence does not reflect, 
that there has been marked interference with employment, frequent 
hospitalization, or that the Veteran's symptoms have otherwise 
rendered impractical the application of the regular schedular 
standards.  In fact, the December 2009 VA examiner noted that the 
Veteran did not report any interference with his work (as a 
student) or his daily living due to his GERD, abdominal pain, or 
his diarrhea, other than having to sometimes urgently have a 
loose bowel movement that interfered with activity at that 
particular time.  Therefore, referral for consideration of an 
extraschedular evaluation for the Veteran's GERD and IBS is not 
warranted.  38 C.F.R. § 3.321(b)(1).

For the foregoing reasons, the preponderance of the evidence is 
against the claim for a rating higher than 30 percent for GERD.  
The benefit-of-the-doubt doctrine is therefore not for 
application, and the claim must be denied.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990).


ORDER

Entitlement to a rating higher than 30 percent for GERD and IBS 
is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


